TufeNER, J.
delivered the opinion of the Court. — The plaintiffs’ counsel move that the nonsuit be set aside, and that they be permitted to appear and prosecute.
It is a well settled principle, that aggregate corporations should appear by attorney, and, also, that the appearance of an attorney, legally admitted to practice, is always received as evidence of his authority to represent a suitor in court; and in this respect,- there' is no diffeíábce between a natural and an artificial person. The cases cited by the plaintiffs’ counsel go fully to establish these principles ; nor do any of the evils complained of result from their application in this case. After the admission of counsel, the defendant may plead in abatement, that the persons named in the suit are not in existence, being fictitious persons, or that they are not qualified to maintain a suit; and he can also put them on proof, that they are possessed of the property described in their declaration, and that the defendant is guilty of the alleged trespass. After the admission of counsel, the plaintiffs would be bound to establish, by legal testimony, such facts as would entitle an individual to recover in a similar action. This view of the subject supercedes the necessity of any remarks on the legality of the proprietors’ meeting.
Nonsuit set aside, and the plaintiffs’ counsel permitted to appear in the suit.